The gist of the action against the engine company by Sohelies was that the company, through its foreman,peremptorily ordered him to perform a duty without providing proper safe guards for his protection, and that by reason thereof ha was injured.
The case does not come within the principle of the case of Coal Co. v. Norman, 49 Ohio St., 598, but is more like the case of Railway Co. v. Lavalley, 36 Ohio St., 226, and oases cited by defendant in error. It was the duty of Sohelies to obey the peremptory order of his foreman,unless the danger ito him in doing so was obvious and was so apparent to him •that it would have been contributory negligence on his -part to have obeyed the order. Whether it was cr was not in this case is a question under proper instructions to be left to the jury.
We think a case was alleged in the petition, and therefore was not subject to demurrer. We think the charge of the court was very fair and correct, and that the jury was authorized from the evidence in finding the verdict.
Judgment affirmed; no penalty.